Fourth Court of Appeals
                                San Antonio, Texas
                                     January 26, 2017

                                   No. 04-16-00788-CV

                        Danny ALEXANDER & Sarah Alexander,
                                   Appellants

                                            v.

 AMERICAN HOME MORTGAGE SERVG., Inc. as Servicer for Deutsche Bank National
   Trust Company, Trustee for Soundview Home Loan Trust 2006-OPT5, Asset-Backed
                            Certificates Series 2006-OPT5,
                                       Appellees

               From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CV-12-0000281
                       Honorable M. Rex Emerson, Judge Presiding


                                     ORDER
       The unopposed motion pro hac vice of non-resident attorney, Joshua Tropper, seeking
permission to participate in these proceedings on behalf of appellees is hereby GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court